Bobinson, J.
This cause is submitted for our decision on a printed abstract and partial transcript of the record, without an argument for either party. The evidence shows that, before the filing of the information in this case, a restaurant was carried on in the front room of a place described as 712 Walnut street. In a backroom intoxicating liquors were found on several occasions. Whether the place was in Polk county does not appear. The defendant had been seen in the front room, but it is not shown that he owned or controlled, or had any interest in, the liquors, nor *769that he was ever seen in the room where they were kept, nor that he was ever in any manner connected with, or concerned in, the business carried on. So far as is shown, he may have been in the front room as a customer for lawful purposes only. The evidence submitted to us is not sufficient to sustain the conviction, and the judgment of the district court ÍS REVERSED.